DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 03/27/2019 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/27/2018 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 09/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 it is not clear   ranges for “x” and “y” include) and 1 respectively. That creates indefinites if magnesium titanium material represented of formula (I) have to include both Ti and Mg or it will be ultimately MgO and TiO or TiO2 for example. For examination purposes it is interpreted that value of ‘x” and “y” of formula (I) includes 0 and 1 respectively. Office personnel are to give claims their broadest reasonable In re Morris, 127 F.3d 1048, 1054-55,44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
Additionally, claim 1 (and claim 9 proactively)  the recited “at least about 50%” is indefinite, since there was nothing in the specification, prosecution history, or prior art to provide any indications to what specific range is covered by the term “at least about”. See Amgen Inc., vs. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed Cir 1991).
Claims 2-8 depend from claim 1 directly or indirectly and fall therewith. 
Claim 6 recites the limitation “the coating”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by US 3,799,422 to Matsumoto (Matsumoto). 
Regarding claim 1, Matsumoto discloses conductive substrate comprising  bulk portion (4) and surface portion formed from titanium monoxide (TiO, reads on claimed formula (I) for x=1, y=1 ) having crystal particle consisting of face-centered cubic crystal structure (col. 2, ln. 20-35, col. 3, ln. 15-25). Since, said surface portion consist of TiO .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 01090412 to Yanagida (Yanagida, Abstract) in view of Sharma et. al. J Nanopart Res (2016) 18:83.
Regarding claim 1, Yanagida discloses a ceramic based on MgO based solution ≤and comprising 0.1-40mol % TiOx (0.64 ≤x≤1.25). Specifically, Yanagida teaches the 0.87Mg0.13O (reads on claimed   Formula (I)). Yanagida also teaches that said ceramic cam be used in electrical devices and thermal converters. One skilled in the art  would appreciate to use such ceramic as a coating  for surfaces of part the above mentioned devices, including metal part. Yanagida does not expressly disclose wherein at least about 50% of the magnesium titanium material includes MgO and TiO having cubic crystal structures, and wherein the magnesium titanium material is configured to impart anticorrosive and conductive properties to the substrate. 
Sharma teaches Titanium-doped MgO heteronanostructures with tunable band gap of formula TixMg1-xO wherein 0.02 ≤x≤0.5 (Compound A) , i.e. reads on claim formula 1). In addition, Sharma teaches that Compound A can crystallize as MgO phase. It is known in the art that MgO crystallizes in cubic structure :

    PNG
    media_image1.png
    955
    1311
    media_image1.png
    Greyscale


Regarding claim 2, modified Yanagida discloses wherein the magnesium titanium material includes less than about 10 atomic % Ti.  (Sharma, examples 2, 3, Table 4)
Regarding claim 3, modified Yanagida discloses wherein the magnesium titanium material includes more than about 10 atomic % Ti.  (Sharma, examples 5-7, Table3, 4). Since modified Yanagida discloses heteronanostructures, the limitation “the material further includes MgO and TiO nanodomains” considered met.
Regarding claim 4, modified Yanagida discloses that TiO phase highly electrically conductive (Yanagida, col. ln. 10-20).
Regarding claims 5 and 6, modified Yanagida discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the structure of the magnesium titanium material and substrate is substantially similar  to that as claimed in claim 1, the claimed properties such as electrical conductivity and interfacial contact resistance between the substrate and the coating are inherently present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claim 7, modified Yanagida discloses the invention as discussed above as applied to claim 1 and incorporated therein. Additionally, Yanagida teaches that substrate made of metal (col.2, ln. 22-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed  to use a steel as base material., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, modified Yanagida discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Yanagida also  discloses that  the magnesium titanium material can be useful in photocatalysis and dye-sensitized solar cells (Conclusion). Therefore  would have been obvious to one having ordinary skill in the art at the time the invention was file  to make the magnesium titanium material as a transparent film on a glass in order to minimize a loss of light energy due to scattering.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727